Citation Nr: 9929820	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

2.  Entitlement to service connection for a leg disorder, to 
include numbness and instability, due to a cold injury.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a stomach disorder 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1945 to January 1947, and in the United States 
Marine Corps from June 1950 to June 1951.  He also served in 
the United States Marine Corps Reserves from January 1950 to 
June 1950, and from June 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for a back disorder; an October 1996 
rating decision which denied the veteran's claim for service 
connection for a leg disorder due to a cold injury; and an 
August 1997 rating decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's previously-denied claim for service connection 
for a stomach disorder, and denied his claim for service 
connection for a stomach disorder secondary to his service-
connected PTSD.  The veteran filed a timely appeal to these 
adverse determinations.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In an August 1952 rating decision, the RO originally 
denied the veteran's claim for service connection for a 
stomach disorder; the veteran was notified of this denial in 
August 1952, but did not file a timely appeal.

3.  The evidence received since the RO's August 1952 rating 
decision does not demonstrate that the veteran's current 
stomach disorder is related to service.

4.  The veteran currently suffers from a leg disorder as a 
result of a cold injury sustained in service.

5. The veteran has not submitted competent evidence that his 
current back disorder is related to service.

6.  The veteran's current stomach disorder is not 
etiologically related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The August 1952 RO rating decision which denied service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).

2.  Evidence received since the August 1952 RO decision 
denying service connection for a stomach disorder is not new 
and material, and the veteran's claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3.  The veteran's leg disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

4.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The veteran's stomach disorder is not proximately due to 
or the result of his service-connected PTSD, and has not been 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

In an August 1952 rating decision, the RO initially denied 
the veteran's claim for service connection for a stomach 
disorder, then termed "stomach trouble," on the basis that 
the evidence, including the veteran's service medical 
records, failed to show that the veteran had been diagnosed 
with or treated for a stomach disorder while in service.  

Also considered at that time was a VA certificate of 
attending physician dated in May 1952.  This physician 
indicated that he had treated the veteran in October and 
November 1951 for complaints of rectal itching and burning in 
the stomach.  The diagnosis was proctitis.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in August 1952.  However, 
no appeal was filed within one year of notification of the 
August 1952 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet.App., 251, 253 
(1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet.App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final August 1952 
decision includes a statement dated in March 1998 from D.M. 
Gregory, M.D., a physician in private practice.  Dr. Gregory 
stated that he had treated the veteran for 
"gastroenterological problems" from November 1979 through 
September 1983.  Other private records indicate treatment for 
complaints of gastric distress beginning in 1980, with 
diagnoses including peptic ulcer disease, gastritis, and a 
possible gastric outlet obstruction.  The evidence also 
indicates multiple instances of treatment for complaints 
including epigastric pain, gas, bloating, regurgitation, and 
heartburn throughout the 1990's.  Diagnoses varied, and 
included chronic reflux esophagitis, chronic gastritis, 
dysphagia, a right inguinal hernia, and a hiatal hernia.  

In addition, in June 1997 the veteran testified at a Travel 
Board hearing before the undersigned Board Member.  At that 
time, he stated that he began noticing stomach problems in 
1951, upon his return from Korea.  He noted that he sought 
treatment in 1951 from a Veterans Hospital at that time, and 
that the record in his claims file confirmed that.  He 
offered his opinion that his stomach problems were due to 
malnutrition and lack of food during combat operations in 
Korea.

A review of this evidence reveals that while it clearly 
indicates that the veteran currently suffers from a stomach 
disorder, variously diagnosed, there is still no competent 
medical evidence which links these current problems to any 
disease or injury incurred in service many years earlier.  On 
the contrary, the examiner who performed a VA examination in 
May 1997 noted that she had thoroughly reviewed the veteran's 
claims file, including his service medical records, which 
showed "no evidence of any treatment for any type of 
gastrointestinal disease."  She then observed that 
"[a]lthough the veteran has a history of upper GI symptoms 
for many years, there is no medical evidence on his C-file to 
support that history until the 1990's."

The only evidence which tends to relate the veteran's current 
stomach disorder to his active duty service is his own 
assertions, made in various correspondence received by VA and 
during the course of his Travel Board hearing.  The Board 
does not doubt his sincerity in his belief of a relationship 
between his current stomach problems and service, but lay 
persons are not qualified to express an opinion regarding the 
cause of a medical disorder.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Furthermore, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet.App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence associated with the claims file is new, in the sense 
that it was not previously of record at the time of the final 
August 1952 rating decision, it is not material.  Although 
the evidence is relevant to the issue of the presence of a 
current stomach disorder, there is still no competent medical 
evidence linking such a disorder, shown by the evidence as 
having first been treated many years after service, to his 
earlier periods of active duty.  The Board is unaware of any 
such opinion in existing medical records.  Furthermore, 
although the veteran has testified that he sought treatment 
in 1952 at the VA Hospital in Oklahoma City, Oklahoma for 
stomach problems, the Board observes that the May 1952 
Certificate of Attending Physician from that facility did not 
indicate a diagnosis of any stomach disorder.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete her application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that his current stomach 
disorder is related to service.  

II.  Service connection claims

A.  Leg disorder, to include numbness and instability, due to 
a cold injury

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a leg disorder due to a cold 
injury is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Evidence relevant to this claim includes an examination 
report dated in April 1987 from Scott and White Clinic at 
Scott and White Memorial Hospital, a private health care 
facility.  Clinical examination at that time revealed the 
presence of macular brown pigment changes along the anterior 
tibial region of both legs.  A relevant diagnosis was not 
rendered. 

Also of record is a treatment record dated in May 1996 from 
Richard V. Smith, M.D., a private neurologist.  At the time 
of this examination, the veteran complained of a tingling 
numbness in the fingertips and toes, which he associated with 
cold exposure during the Korean Conflict.  He also complained 
of a restless feeling in his legs, which prevented sound 
sleep.  Examination revealed a slight reduction in vibratory 
sense in the toes.  The examiner diagnosed possible mild 
peripheral neuropathy without significant neurological 
deficit.

At the time of a VA examination in June 1996, the veteran 
stated that he had sustained frozen feet while serving in 
Korea in November and December 1950.  The examiner noted that 
the veteran did not describe any symptoms which would be 
compatible with ischemic changes in the lower extremities.  
Examination revealed normal sensation to all sensory 
modalities in the lower extremities, with strong posterior 
tibial and dorsalis pedis pulses.  There were no clinical 
ischemic changes in the lower extremities.  The examiner did 
not render a diagnosis relevant to the veteran's legs.

Also of record is the report of a skin examination dated in 
March 1997 from an unspecified source.  At that time, the 
veteran sought treatment for a rash on his legs and thighs, 
as well as on parts of his arms.  On examination, the veteran 
was found to have very dry skin of the extremities and trunk.  
He had erythematous patches and cracking, with a majority 
present on his legs but a few on his arms as well.  He had 
"salt and pepper" type lesions on his shins and feet.  The 
examiner diagnosed dermatitis, xerosis, and Schamberg's 
disease.

In March 1997, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he stated that he suffered 
from numbness of the entirety of both legs, from the hips to 
the toes.  He noted, however, that he had never been 
diagnosed with any leg problems, and that no examiner had 
ever told him that his leg problems were the result of cold 
exposure.

In June 1998, the veteran testified at a Travel Board hearing 
before the undersigned Board Member.  At that time, he stated 
that he had been diagnosed with an arthritic problem of the 
legs, but that he believed that this was a misdiagnosis 
because VA is not up on the latest cold injury technology.

In addition, the veteran's claims file also contains a 
statement dated in February 1999 from Donald L. Landstrom, 
M.D., a physician in private practice.  Dr. Landstrom 
reported that the veteran's recent electromyograph (EMG) 
showed findings consistent with peripheral neuropathy.  He 
then added that "[s]uch has been reported in the medical 
literature as a chronic sequela of cold injury such as you 
experienced during the Korean Conflict.  Also as discussed, 
your recent blood work shows no other obvious explanation for 
your peripheral neuropathy."

In addition, the veteran has submitted several articles and 
book excerpts, variously dated, which discuss the symptoms 
and manifestations of cold injuries.

A review of this evidence reveals no opinion which directly 
states that the veteran currently suffers from a leg disorder 
which is due to an inservice cold injury.  However, the Board 
does note that the veteran's service personnel records 
confirm that the veteran participated in the Wonsan-Hungnam-
Chosin Campaign in North Korea in the winter of 1950.  In 
this regard, a March/April 1997 excerpt from the Chosin Few 
magazine submitted by the veteran noted that many 
participants in the Chosin Reservoir Campaign suffered from 
frostbite, and that it would be reasonable to concede 
exposure to extreme cold under the provisions of 38 U.S.C.A. 
§ 1154(a) for those participants.  Furthermore, the Board 
notes that the veteran has already been granted service 
connection for residuals of frostbite of the feet and 
frostbite of the hands by VA, and it is thus clear that he 
did suffer from a cold injury while in Korea.  In addition, 
while the diagnoses of peripheral neuropathy in the veteran's 
claims file do not indicate which body part or parts have 
been affected by this disorder, the Board finds that, in 
light of the veteran's consistent complaint of numbness and 
tingling throughout his entire lower extremities, such 
peripheral neuropathy undoubtedly includes his legs.

Thus, the Board finds that the evidence raises at least a 
reasonable doubt that the veteran currently suffers from a 
leg disorder due to the cold injury sustained in service.  
Resolving all such reasonable doubt in the veteran's favor, 
as we must, (see 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998)), the Board determines that service connection 
is warranted for a leg disorder.

The Board acknowledges that the February 1999 statement from 
Dr. Landstrom was received by the Board in March 1999, within 
90 days following the mailing of notice to the appellant that 
his appeal had been certified and transferred to the Board.  
Pursuant to 38 C.F.R. § 20.1304 (1998), additional evidence 
submitted within 90 days following certification and transfer 
of an appeal to the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case (SSOC), unless the benefit or benefits sought on appeal 
may be allowed without such referral, or the veteran 
expressly waives his procedural right to such referral either 
in writing or in the record of the hearing on appeal.  
However, since the Board has, by this decision, granted the 
full benefit sought by the veteran on appeal without the need 
for referral to the RO, the Board finds that its initial 
consideration of this evidence was proper, and that there was 
no prejudice to the veteran from the Board's consideration of 
this evidence in the first instance.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).

B.  Back disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A review of the veteran's service medical records reveals 
that they are negative for any reported complaint or 
diagnosis of, or treatment for, a back disorder.

Relevant post-service evidence includes an examination report 
dated in September 1981 from Baylor University Medical 
Center, a private health care facility.  X-rays of the 
veteran's lumbar spine, sacro-iliac joints, and dorsal spine 
showed no evidence of any fracture, bone destruction, joint 
space narrowing, spondylosis, spondylolisthesis, or any other 
abnormalities.  However, there was a small osteophyte in the 
lower dorsal spine, and the examiner diagnosed minor 
degenerative changes in the lower dorsal spine.

Also of record is the report of an examination conducted in 
May 1996 by Dr. Richard Smith.  At the time of this 
examination, the veteran stated that he had had low back pain 
after jumping or falling from high obstacles during the 
1950's while serving in the Korean War.  He complained that 
increased activities of daily living worsened his back pain.  
The examiner's impression was diffuse, mild, lumbar, 
spondylitic, degenerative disc disease with disc desiccation 
and slight disc bulge which does not compress the neural 
element and is not clinically significant relative to any 
type of radiculopathy or any type of neurosurgical operative 
abnormality.  These degenerative changes were said to 
aggravate a chronic back strain condition.

At the time of the veteran's March 1997 hearing before an RO 
hearing officer, he stated that he injured his back on 
several occasions in service:  first, when he fell while on a 
rescue mission during the Chosin Reservoir campaign; a second 
time, when the truck he was driving went off the road and he 
fell 70 feet down a mountainside while examining the damage; 
and a third time, when he fell down an embankment while 
pulling a machine gun cart.  He stated that he was never 
treated for his back problems in service, and that he 
mentioned it at the time of discharge, but was not examined 
at that time.  He also noted that it was possible that his 
employment physicals for his job as a dairy wholesaler could 
show the existence of a back problem shortly after service.  
He was requested to furnish copies of these employment 
examinations, but no copies have been received to date.  He 
was also informed that if he wanted VA to assist him in 
obtaining these copies, he would need to provide specific 
authorization for VA to request these records, but no such 
authorization has been received to date.

At the time of the veteran's Travel Board hearing in June 
1998, he repeated his contention that he injured his back on 
three occasions while in service due to falls.  He also 
stated that he would be submitting a statement from a fellow 
combatant who witnessed one of these falls.  To that end, the 
record was held open for a period of 60 days to allow the 
veteran to submit this statement and to provide him an 
opportunity to procure a statement from his private physician 
relating his current back problems to service.  However, 
neither statement has been received by VA to date.

A review of this medical evidence indicates that the veteran 
clearly suffers from a current back disorder.  However, the 
Board has found no competent medical evidence to link the 
veteran's current back disorder to any disease or injury 
incurred in service, to include falls sustained at that time.  
See 38 U.S.C.A. § 1154(b) (West 1991).  Indeed, the only 
evidence purporting to link the back disorder to any incident 
of service, to include these slips and falls, consists of 
statements made by the veteran himself in various 
correspondence sent to the VA and during the course of his 
hearings.  However, as noted previously, as there is no 
evidence that the veteran is a medical expert, he is not 
competent to express an authoritative opinion regarding the 
medical etiology of a current disorder.  Espiritu, 2 Vet.App. 
at 492.  Thus, the Board finds that the veteran's lay 
opinions do not provide competent evidence of the required 
nexus.  

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a back disorder, and the claim must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of a well-grounded claim, the Board finds 
that VA has no obligation to further develop the veteran's 
claim.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a back disorder.  On the contrary, the veteran 
has repeatedly stated that he was not treated in service for 
his claimed back problems, and he conceded in testimony at 
his Travel Board hearing that no physician had rendered a 
medical opinion connecting his injuries in service to his 
current back disability.  Accordingly, there is no further 
duty on the part of VA to inform the veteran of the evidence 
necessary to complete his application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


III.  Secondary service connection claim

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a stomach disorder secondary 
to PTSD is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  In addition, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition is also compensable under 
3.310(a).  Allen v. Brown, 7 Vet.App. 429, 448 (1995) (en 
banc).

A review of the veteran's claims file reveals ample evidence 
that the veteran currently suffers from a stomach disorder, 
for which he has undergone extensive testing and treatment.  
In this regard, the veteran has claimed entitlement to 
service connection for a stomach disorder on a secondary 
basis because he believes that this disorder is "due to or 
as a consequence of PTSD" because it "affects my 
gastrointestinal problems."  

In reviewing the record, the Board notes that the medical 
evidence regarding the claimed connection between the 
veteran's stomach disorder and his PTSD appears to be in 
conflict.  For example, in a statement dated in March 1997, 
Dr. Colvert stated that he had treated the veteran since 
August 1994 for "chronic gastritis which is aggravated by 
post-stress syndrome."

On the other hand, following a VA examination in May 1997, 
the examiner opined that the veteran's "present upper GI 
symptoms are secondary to a hiatal hernia with a recurrent 
gastroesophageal reflux.  In my opinion, a post-traumatic 
stress disorder is not an etiology of this upper GI disease 
and, therefore, in my opinion, his present symptoms of upper 
GI disease as related in his history is not etiologically 
related or due to post-traumatic stress disorder."

In an effort to reconcile these conflicting medical opinions, 
in March 1999 the Board requested an expert medical opinion.  
In this request, the reviewer was asked to review the 
veteran's claims file, including the differing medical 
opinions, and to provide an opinion as to whether it was at 
least as likely as not that the veteran's service-connected 
PTSD had aggravated his stomach disorder.

In a response dated in May 1999, the Chief of the 
Gastroenterology Section of the New Orleans, Louisiana VA 
Medical Center stated that he had reviewed the veteran's 
claims file, including the previous medical opinions relating 
to his stomach disorder.  In this reviewer's opinion, an 
important point at issue was whether the veteran's original 
and recurring GI problems represented esophageal reflux 
disease (GERD) or gastritis, since gastritis could be 
worsened by stress, but there was no scientific evidence that 
GERD symptoms could be worsened by stress.

This reviewer then reviewed the history of the veteran's GI 
symptoms, various biopsy and pathology reports, endoscopic 
findings, and the drugs prescribed for treatment of his 
symptoms, and concluded that the veteran's condition is GERD.  
He noted Dr. Colvert's March 1997 statement that the 
veteran's chronic gastritis was aggravated by PTSD, but also 
observed that the veteran was on several drugs for the 
treatment of arthritis.  This reviewer then opined that 
"[t]hese arthritis drugs are very irritating to the stomach 
and may have caused the gastritis at that time."  This 
gastroenterologist concluded by stating "I believe the 
evidence of GI symptoms dating back to a point near in time 
to the appellant's war experience is best explained by 
GERD...[and that] there is no evidence, and a very small 
likelihood, that GERD symptoms are aggravated by stress."

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also 
Pond v. West, 12 Vet. App. 341, 346-47 (1999) for a recent 
decision discussing of the probative value of medical opinion 
evidence.  

The Board finds that this May 1999 VA expert medical opinion, 
consistent with the previous May 1997 VA opinion, is of 
greater probative value than the statement by Dr. Colvert 
which supports the veteran's claim for several reasons.  
First, the reviewer who rendered the May 1999 opinion had 
available and reviewed all the medical examination and 
treatment records in the veteran's file since service, 
thereby enhancing the probative value of his opinion inasmuch 
as he was fully informed of the veteran's medical history.  
Indeed, this reviewer set forth many of the findings and 
conclusions made at the time of previous examinations and 
hospitalization, and cited to these findings in supporting 
his conclusion.  By contrast, there is no evidence that Dr. 
Colvert conducted a longitudinal review of the veteran's 
medical records.  On the contrary, from his own statements, 
Dr. Colvert appears to have based his statement solely on 
recent examinations of the veteran since 1994, not on a 
historical review of the veteran's disorder.  

Also, the May 1999 VA reviewer specifically noted that he had 
formed his opinion after reviewing all of the previous 
medical opinions, both supporting and against the veteran's 
claim, which addressed the claimed relationship between the 
veteran's stomach disorder and his PTSD.  Indeed, this 
reviewer went so far as to cite to Dr. Colvert's findings and 
statements, and to offer his own opinion, with supporting 
medical facts, as to why the veteran was suffering from 
gastritis at the time of Dr. Colvert's statement.

The Board also observes that the VA reviewer is a 
gastroenterologist.  As such, his opinion regarding the cause 
or etiology of gastroesophageal reflux disease, or any other 
GI disorder, must be given significant weight.  In contrast, 
there is no evidence that Dr. Covert has expertise in 
gastroenterology.  Significantly, the VA reviewer also 
reported that he could find no relationship between PTSD and 
GERD problems in the most recent scientific evidence.  The 
opinion favorable to the veteran's claim did not make any 
reference to the medical literature.  

Thus, after a careful review of the record and the various 
medical opinions, the Board finds that the preponderance of 
the evidence is against the claim of service connection for a 
stomach disorder secondary to service-connected PTSD.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, for the reasons discussed in 
analyzing the relative weight to be accorded to the medical 
opinions, the Board concludes that the preponderance of the 
evidence is against the veteran's claim and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

New and material evidence having not been submitted, service 
connection for a stomach disorder is denied.

Service connection for a leg disorder, to include numbness 
and instability, due to a cold injury, is granted.

Evidence of a well-grounded claim having not been submitted, 
service connection for a back disorder is denied.

Service connection for a stomach disorder secondary to PTSD 
is denied.





		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals

 

